DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
2. 	The formal drawings filed on 12/17/2019 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 119(e), through provisional applications 62/730,128 and 62/836,160 filed 9/12/2018 and 4/19/2019 respectively. 
Information Disclosure Statement
4.	The Information Disclosure Statement(s) filed on 12/17/2019, 12/1/2021, 5/17/2022 and 7/1/2022 has been considered.
Election/Restrictions
5.	Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 7/1/22 is acknowledged.
Claim Objections
6.	Claims 10  and 11 are objected to because of the following informalities:  The recitation calling for, “… greater degree of surface defects that the surface of the bottom electrode ...” should read   “… greater degree of surface defects than the surface of the bottom electrode ...” Appropriate correction is required.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1, 2, 9 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokohama (“Yokohama”) US PG-Pub 2017/0033769.
Yokohama discloses in Figs. 1-6 a film bulk acoustic wave resonator (FBAR) comprising a piezoelectric film (element 14) disposed in a central region (element 20a) defining a main active domain in which a main acoustic wave is generated during operation (¶[0036]), and in recessed frame regions (element 20b) disposed laterally on opposite sides of the central region, the piezoelectric film disposed in the recessed frame regions including a greater concentration of defects (part of element 14 that includes an insertion element 18 which would, similar to Applicant’s teachings, create voids, stacking faults, dislocations, misalignment of piezoelectric material crystals, Fig. 6) -- note that Applicant0s teach (¶[0034]), the region 210 of low-quality piezoelectric material 115 may include a greater concentration of defects (e.g., voids, stacking faults, dislocations, misalignment of piezoelectric material crystals, etc. than the piezoelectric material 115 in the central region 250 and raised frame region(s) 260 -- than a concentration of defects in the piezoelectric film disposed in the central region. 
Re claim 2, Yokohama discloses a top electrode (element 16a) disposed on a top surface of the piezoelectric film and a bottom electrode (element 12b) disposed on a bottom surface of the piezoelectric film, a vertical distance between the top electrode and the bottom electrode in the central region (element 20a) being greater (Figs. 6A-C) than the vertical distance between the top electrode and the bottom electrode in the recessed frame regions (element 20b). 
Re claim 9, Yokohama discloses a layer of dielectric material (element 24) conformally deposited on a top surface of the top electrode.
Re claim 12, Yokohama discloses (¶¶[0002, 0003 and 0102]) a radio frequency filter including the FBAR of claim 1.
Re claim 13, Yokohama discloses (¶¶[0002, 0003 and 0102]) electronics module (e.g. wireless device, ¶[0003]) including the radio frequency filter of claim 12. 
Re claim 14, Yokohama discloses (¶¶[0002, 0003 and 0102]) electronic device (e.g. mobile phone, ¶[0003]) including the electronics module of claim 13. 
9.	Claim(s) 1 and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by lee et al. (“Lee”) US PG-Pub 2018/0013401.
Lee discloses in Figs. 1-8 a film bulk acoustic wave resonator (FBAR) comprising a piezoelectric film (element 123) disposed in a central region (e.g. annotated CR shown in Fig. 2 below) defining a main active domain in which a main acoustic wave is generated during operation (¶[0056]), and in recessed frame regions (e.g. annotated RCF shown in Fig. 2 below) disposed laterally on opposite sides of the central region, the piezoelectric film disposed in the recessed frame regions including a greater concentration of defects (part of element 123 that includes an insertion element 140 which would, similar to Applicant’s teachings, create voids, stacking faults, dislocations, misalignment of piezoelectric material crystals, Figs. 2 and 6) -- note that Applicant0s teach (¶[0034]), the region 210 of low-quality piezoelectric material 115 may include a greater concentration of defects (e.g., voids, stacking faults, dislocations, misalignment of piezoelectric material crystals, etc. than the piezoelectric material 115 in the central region 250 and raised frame region(s) 260 -- than a concentration of defects in the piezoelectric film disposed in the central region. 
Re claim 12, Lee discloses (abstract and ¶[0003 and 0005]) a radio frequency filter including the FBAR of claim 1.
Re claim 13, Lee discloses electronics module (e.g. wireless communication device, ¶¶[0005 and 0093]) including the radio frequency filter of claim 12. 
Re claim 14, Lee discloses electronic device (e.g. mobile communication, ¶[0005]) including the electronics module of claim 13. 


    PNG
    media_image1.png
    688
    856
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 2 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yokohama.
Lee discloses the device of structure as recited in the claim including a top electrode (element 125) disposed on a top surface of the piezoelectric film and a bottom electrode (element 121) disposed on a bottom surface of the piezoelectric film. The difference between Lee and the present claim is the recited vertical distance. 
Yokohama discloses a top electrode (element 16a) disposed on a top surface of the piezoelectric film and a bottom electrode (element 12b) disposed on a bottom surface of the piezoelectric film, a vertical distance between the top electrode and the bottom electrode in the central region (element 20a) being greater (Figs. 6A-C) than the vertical distance between the top electrode and the bottom electrode in the recessed frame regions (element 20b). 
Yokohama‘s teachings could be incorporated with Lee' s device which would result in the claimed invention. The motivation to combine Yokohama‘s teachings would be reduce occurrence of spurious in the resonance characteristics (¶[0004]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Yokohama‘s teachings to arrive at the claimed invention.


Re claim 8, Lee discloses wherein a portion of the piezoelectric film in the recessed frame regions including the greater concentration of defects than the concentration of defects in the piezoelectric film disposed in the central region contacts the bottom electrode (Figs. 4 and 6). 
Re claim 9, Yokohama discloses a layer of dielectric material (element 24) conformally deposited on a top surface of the top electrode.
Re claim 10, Lee discloses in Figs. 4 and 6 wherein upper surfaces of the bottom electrode in the recessed frame regions exhibit a greater degree of surface defects (part of element 123 that includes an insertion element 140 on the surface if element 121 which would, similar to Applicant’s teachings, create voids, stacking faults, dislocations, misalignment of piezoelectric material crystals, Figs. 2 and 6) -- note that Applicant0s teach (¶[0034]), the region 210 of low-quality piezoelectric material 115 may include a greater concentration of defects (e.g., voids, stacking faults, dislocations, misalignment of piezoelectric material crystals, etc. than the piezoelectric material 115 in the central region 250 and raised frame region(s) 260 -- that the surface of the bottom electrode in the central region.
Re claim 11, Lee discloses in Figs. 4 and 6 wherein upper surfaces of the bottom electrode in the raised frame regions exhibit a greater degree of surface defects (part of element 123 that includes an insertion element 140 on the surface if element 121 which would, similar to Applicant’s teachings, create voids, stacking faults, dislocations, misalignment of piezoelectric material crystals, Figs. 2 and 6) -- note that Applicant0s teach (¶[0034]), the region 210 of low-quality piezoelectric material 115 may include a greater concentration of defects (e.g., voids, stacking faults, dislocations, misalignment of piezoelectric material crystals, etc. than the piezoelectric material 115 in the central region 250 and raised frame region(s) 260 -- that the surface of the bottom electrode in the central region.

Allowable Subject Matter
12.	Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses raised frame regions disposed laterally on opposite sides of the recessed frame regions from the central region, the piezoelectric film extending laterally through the recessed frame regions, a thickness of the top electrode in the raised frame regions being greater than a thickness of the top electrode in the central region as required by claim 3 and its dependent claims.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kando (US PG-Pub 2014/0167566) discloses piezo bulk including a piezoelectric thin plate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893